DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-32 are pending and being examined.

Response to Amendment
The previous rejection of Claims 1-28, and 30-32, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2009/0131569 A1 to Schwitter et al. (hereinafter Schwitter). Schwitter teaches a polyamide moulding composition comprising 70-99.5 wt% of a thermoplastic polyamide and 0.5-30 wt% of a polyamide oligomer (See abstract), specifically obtained by mixing/melt kneading and extruded into a test piece 63 wt% of polyamide MACM12:PA6I6T (30wt:70wt), 7 wt% of polyamide 12 oligomer having a molar mass of 2000 g/mol and NH2/COOH end groups, and 30 wt% of glass fibre, (See Table 4, para 78-97 and 103). Schwitter also teaches the above MACM12:PA6I6T is preferably a combination of partially crystalline and amorphous polyamide (para 43, and 47-48), wherein the above PA6I6T is 
Schwitter does not teach the composition is obtained by “dry blending” and also does not teach the claimed crystallization kinetic, warpage, transparency or mechanical properties cited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766  

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766